Ltjmpkin,'J.
1. Voluntary drunkenness furnishes no excuse for murder. Penal Code, § 39; Strickland v. State, 137 Ga. 115, 116 (72 S. E. 922).
2. Neither the evidence nor the statement of the accused involved the offense of manslaughter, and there was no error in refusing a request to charge on that subject.
3. Nor did they involve any question of defense of one’s habitation against a forcible attack and invasion on his property or habitation by another, under the Penal Code, § 72.
4. Nothing in the evidence or statement authorized the submission of the question óf a necessity to slay the deceased as a protection against a trespasser’, or the right to use necessary force to eject a trespasser without retreating.
5. The evidence supported the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


Beoh, J., absent. The other Justices concur.